 Case 19-10808-BFK                      Doc 26 Filed 07/17/19 Entered 07/18/19 00:24:09                         Desc Imaged
                                             Certificate of Notice Page 1 of 4
Information to identify the case:
Debtor 1              Tyisha Baxter                                                Social Security number or ITIN   xxx−xx−4624
                      First Name   Middle Name   Last Name                         EIN _ _−_ _ _ _ _ _ _
Debtor 2                                                                           Social Security number or ITIN _ _ _ _
                      First Name   Middle Name   Last Name
(Spouse, if filing)
                                                                                   EIN    _ _−_ _ _ _ _ _ _
United States Bankruptcy Court Eastern District of Virginia

Case number: 19−10808−BFK



Discharge of Debtor                                                                                                         12/15


IT IS ORDERED: A discharge under 11 U.S.C. § 727 is granted to:

           Tyisha Baxter


           July 15, 2019                                                  For the court:              William C. Redden
                                                                                                      Clerk


Explanation of Bankruptcy Discharge in a Chapter 7 Case

This order does not close or dismiss the case,                           This order does not prevent debtors from paying
and it does not determine how much money, if                             any debt voluntarily or from paying reaffirmed
any, the trustee will pay creditors.                                     debts according to the reaffirmation agreement.
                                                                         11 U.S.C. § 524(c), (f).
Creditors cannot collect discharged debts
This order means that no one may make any                                Most debts are discharged
attempt to collect a discharged debt from the                            Most debts are covered by the discharge, but not
debtors personally. For example, creditors                               all. Generally, a discharge removes the debtors'
cannot sue, garnish wages, assert a deficiency,                          personal liability for debts owed before the
or otherwise try to collect from the debtors                             debtors' bankruptcy case was filed.
personally on discharged debts. Creditors cannot
contact the debtors by mail, phone, or otherwise                         Also, if this case began under a different chapter
in any attempt to collect the debt personally.                           of the Bankruptcy Code and was later converted
Creditors who violate this order can be required                         to chapter 7, debts owed before the conversion
to pay debtors damages and attorney's fees.                              are discharged.
However, a creditor with a lien may enforce a                            In a case involving community property: Special
claim against the debtors' property subject to that                      rules protect certain community property owned
lien unless the lien was avoided or eliminated.                          by the debtor's spouse, even if that spouse did
For example, a creditor may have the right to                            not file a bankruptcy case.
foreclose a home mortgage or repossess an
automobile.

                                                                                         For more information, see page 2 >




Official Form 318                                            Discharge of Debtor                                page 1
 Case 19-10808-BFK           Doc 26 Filed 07/17/19 Entered 07/18/19 00:24:09               Desc Imaged
                                  Certificate of Notice Page 2 of 4




Some debts are not discharged                             Also, debts covered by a valid reaffirmation
Examples of debts that are not discharged are:            agreement are not discharged.

     ♦ debts that are domestic support                    In addition, this discharge does not stop
       obligations;                                       creditors from collecting from anyone else who is
                                                          also liable on the debt, such as an insurance
                                                          company or a person who cosigned or
     ♦ debts for most student loans;                      guaranteed a loan.


     ♦ debts for most taxes;
                                                           This information is only a general summary
     ♦ debts that the bankruptcy court has                 of the bankruptcy discharge; some
       decided or will decide are not discharged           exceptions exist. Because the law is
       in this bankruptcy case;                            complicated, you should consult an
                                                           attorney to determine the exact effect of the
                                                           discharge in this case.
     ♦ debts for most fines, penalties,
       forfeitures, or criminal restitution
       obligations;

     ♦ some debts which the debtors did not
       properly list;


     ♦ debts for certain types of loans owed to
       pension, profit sharing, stock bonus, or
       retirement plans; and


     ♦ debts for death or personal injury caused
       by operating a vehicle while intoxicated.




Official Form 318                             Discharge of Debtor                          page 2
      Case 19-10808-BFK                Doc 26 Filed 07/17/19 Entered 07/18/19 00:24:09                               Desc Imaged
                                            Certificate of Notice Page 3 of 4
                                               United States Bankruptcy Court
                                               Eastern District of Virginia
In re:                                                                                                     Case No. 19-10808-BFK
Tyisha Baxter                                                                                              Chapter 7
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0422-9                  User: jonesar                      Page 1 of 2                          Date Rcvd: Jul 15, 2019
                                      Form ID: 318                       Total Noticed: 25


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Jul 17, 2019.
db             +Tyisha Baxter,    905 N. Patrick St, Apt. 103,     Alexandria, VA 22314-6445
14762626      ++CAINE & WEINER COMPANY,     12005 FORD ROAD 300,    DALLAS TX 75234-7262
               (address filed with court: Caine & Weiner,      Attn: Bankruptcy,    Po Box 5010,
                 Woodland Hills, CA 91365-0000)
14762629       +Carplex,   7851 Pendleton Pike,     Indianapolis, IN 46226-3954
14762630        Cash Advance Inc.,    8901 South Hilton Place,     Philadelphia, PA 19125-0000
14762631       +Consilience Investments LLC,     3219 Columbia Pike,    Arlington, VA 22204-4356
14762632       +Credit Acceptance,    25505 West 12 Mile Rd,     Suite 3000,   Southfield, MI 48034-8331
14762634       +Dominion Management Svcs Inc.,     d/b/a Cash Point,    1614 S. Rock Rd.,    Wichita, KS 67207-5149
14762641        PNC BANK,    PO Box 5570,    Wilmington, DE 19801-0000
14762639       +Phoenix Financial Services. Llc,     Attn: Bankruptcy,    Po Box 361450,
                 Indianapolis, IN 46236-1450
14762640       +Pinnacle Financial G,     8311 Wisconsin Ave,    Bethesda, MD 20814-3126
14762644       +Utility Management Solutions,     7607 Equitable Drive,    Eden Prairie, MN 55344-3600
14762645       +VA Dept. of Motor Vehicles,     PO Box 27412,    Richmond, VA 23269-7412
14762646       +Wells Fargo,    9648 Burke Lake Rd.,    Burke, VA 22015-3053
14762647       +Williams Rush & Assoc.,     4144 N Central Expressway,    Dallas, TX 75204-2112

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
tr             +EDI: BDFKING Jul 16 2019 07:58:00     Donald F. King,     1775 Wiehle Avenue, Suite 400,
                 Reston, VA 20190-5159
14762624       +EDI: ACECASHXPRESS.COM Jul 16 2019 07:58:00      ACE Cash,    1231 Greenway Drive,     Suite 600,
                 Irving, TX 75038-2511
14762625       +EDI: CINGMIDLAND.COM Jul 16 2019 07:58:00      AT&T,    PO Box 536216,    Atlanta, GA 30353-6216
14762628       +EDI: CAPITALONE.COM Jul 16 2019 07:58:00      Capital One,    P.O. Box 30285,
                 Salt Lake City, UT 84130-0285
14762627       +EDI: CAPITALONE.COM Jul 16 2019 07:58:00      Capital One,    Attn: Bankruptcy,     Po Box 30285,
                 Salt Lake City, UT 84130-0285
14762633       +EDI: NAVIENTFKASMDOE.COM Jul 16 2019 07:58:00      Dept of Ed / Navient,     Attn: Claims Dept,
                 Po Box 9635,   Wilkes-Barre, PA 18773-9635
14762635       +E-mail/Text: bknotice@ercbpo.com Jul 16 2019 04:09:03       ERC/Enhanced Recovery Corp,
                 Attn: Bankruptcy,   8014 Bayberry Road,    Jacksonville, FL 32256-7412
14762636        EDI: JEFFERSONCAP.COM Jul 16 2019 07:58:00      Jefferson Capital Systems, LLC,      Po Box 1999,
                 Saint Cloud, MN 56302-0000
14762638       +EDI: NFCU.COM Jul 16 2019 07:58:00     Navy Federal Credit Union,      PO Box 3501,
                 Merrifield, VA 22119-3501
14762642       +EDI: STF1.COM Jul 16 2019 07:58:00     Suntrust,     Attn: Bankruptcy,    PO Box 85092,
                 Richmond, VA 23285-5092
14762643        EDI: TDBANKNORTH.COM Jul 16 2019 07:58:00      TD Bank,    1701 Route 70 East,
                 Cherry Hill, NJ 08034-0000
                                                                                               TOTAL: 11

              ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
14762637           Joshua Ferguson
                                                                                                                    TOTALS: 1, * 0, ## 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.

Addresses marked ’++’ were redirected to the recipient’s preferred mailing address
pursuant to 11 U.S.C. 342(f)/Fed.R.Bank.PR.2002(g)(4).


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Jul 17, 2019                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING
     Case 19-10808-BFK        Doc 26 Filed 07/17/19 Entered 07/18/19 00:24:09               Desc Imaged
                                   Certificate of Notice Page 4 of 4


District/off: 0422-9         User: jonesar               Page 2 of 2                   Date Rcvd: Jul 15, 2019
                             Form ID: 318                Total Noticed: 25


The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on July 15, 2019 at the address(es) listed below:
              Ashvin Pandurangi    on behalf of Debtor Tyisha Baxter ap@aplawg.com,
               preea@aplawg.com;pandurangiar78675@notify.bestcase.com
              Donald F. King   Kingtrustee@ofplaw.com, va50@ecfcbis.com
              John P. Fitzgerald, III   ustpregion04.ax.ecf@usdoj.gov
                                                                                            TOTAL: 3
